Citation Nr: 0724713	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO implemented a March 
2007 Board decision granting service connection for chronic 
allergic rhinitis; an  initial noncompensable disability 
evaluation was assigned, effective October 20, 1999.  

In February 2006, the veteran canceled his request for a 
hearing before a Veterans Law Judge sitting at a local RO.  
The hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(3) (2006).

In March 2005, the Board remanded the matter on appeal to the 
RO for additional development.  The development has been 
completed.  

In the Introduction section of the March 2005 remand, the 
Board referred to the RO the issue of entitlement to service 
connection for deviated nasal septum with headaches.  This 
issue has not yet been adjudicated.  It is again referred to 
the RO.

In February 2007, the Board granted the veteran's motion to 
advance this appeal on its docket.  


FINDING OF FACT

The veteran's chronic allergic rhinitis is manifested by a 50 
percent obstruction on the left side, but no obstruction on 
the right and there is no evidence of nasal polyps.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
chronic allergic rhinitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with the initial 
rating following the grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).  The United States Court of Appeals for the Federal 
Circuit has also held that additional VCAA notice is not 
required when there is an appeal from the initial grant of 
service connection.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No further VCAA notice was required once 
the RO awarded service connection in April 2005. 

Regarding VA's duty to assist the veteran in substantiating 
entitlement to a higher initial evaluation, post-service VA 
and private clinical treatment and examination reports and 
statements of the veteran have been associated with the 
claims file.  

In addition, pursuant to the Board's March 2007 remand 
directives, the veteran was scheduled for a VA examination to 
determine the nature and extent of his service-connected 
allergic rhinitis.  This examination was performed by VA in 
April 2007.  VA outpatient reports, dated from May 2002 to 
April 2003, were also obtained and associated with the claims 
file pursuant to the March 2007 remand.  In addition, and as 
noted in the Introduction, in February 2006, the veteran 
canceled his request for a hearing before a VLJ-the testimony 
of which might have been relevant to the matter on appeal.  

Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the initial evaluation 
claim on appeal

II.  Relevant Laws and Regulations

Initial Disability Claims-criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.31.

The veteran contends that his service-connected allergic 
rhinitis is more severely disabling than that reflected by 
the current noncompensable evaluation.  



Allergic Rhinitis-criteria

The RO has assigned an initial noncompensable evaluation to 
the veteran's service-connected allergic rhinitis under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under that 
code, allergic rhinitis with polyps warrants a 30 percent 
rating.  Allergic rhinitis without polyps, but with greater 
than 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006). 

III.  Analysis

On the April 2007 VA examination, the veteran complained of 
having difficulty blowing out of the left side of his nose, 
secondary to blockage on that side.  The examination reflects 
that the veteran had 50 percent nasal blockage on the left 
side.  The right side was an open airway.  Polyps were not 
demonstrated.  The veteran had clear nasal exudate or 
discharge in both nostrils and generally reddened turbinates.  

These findings are similar to those noted by the veteran's 
private physician, P. F. W., M.D., in an October 2005 report.  
At that time, the veteran was  noted to have mild generalized 
swelling of the nasal mucosa with fifty percent obstruction 
on the left side.  There was no evidence of nasal polyps.  In 
addition, although VA outpatient reports, dated from May 2002 
to April 2003, show that the veteran had nasal allergies, 
they are devoid of any clinical findings of 50 percent 
obstruction of the nasal passage on both sides, complete 
obstruction on one side or nasal polyps.  

In sum, there is no evidence of disability such as would 
warrant a compensable schedular rating.

The Board has considered whether a "staged" rating is 
appropriate. 
See Fenderson, supra chronic allergic rhinitis throughout the 
period since the effective date of service connection, 
October 20, 1999.  It does not support assigning different 
percentage disability ratings during the period in question.

The veteran also is not shown to warrant consideration for 
extra-schedular ratings for the service-connected allergic 
rhinitis at issue under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  First, he has not been frequently 
hospitalized on account of his allergic rhinitis.  Second, 
because the veteran has reported being retired, there can be 
no marked interference with employment as a result of his 
chronic allergic rhinitis.  Third, while the veteran, 
admittedly, suffers from some impairment as a result of his 
allergic rhinitis, it does not rise to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is unfavorable--meaning 
there is no reasonable doubt to resolve, and the claim is 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21 (2006).


ORDER

An initial compensable evaluation for allergic rhinitis is 
denied



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


